REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of claims 1, 3-7, 11-17, 21-22, 24-28 is allowable over the prior art of record because all prior arts fail to teach or suggest an apparatus or a non-transitory computer-readable medium for communicating a wake-up radio (WUR) packet, providing one or more antennas coupled with the radio to transmit a wake-up radio (WUR) physical layer protocol data unit (PPDU) comprising a WUR packet, with a wide bandwidth preamble, the wide bandwidth preamble having a bandwidth between 20 megahertz (MHz) and 80 MHz, followed by one or more on-off keying (OOK) orthogonal frequency-division multiplexing (OFDM) symbols of the WUR packet on a sub-band of a channel, and a physical layer device comprising logic circuitry coupled with the memory to generate and cause transmission of the WUR PPDU including the WUR packet with a 4 megahertz (MHz) bandwidth, wherein the WUR packet comprises a preamble to indicate a rate of transmission of the one or more OFDM symbols of a medium access control (MAC) frame and the MAC frame, wherein the preamble comprises a first preamble to signal a high data rate or a second preamble to have different bit counts, wherein a length in bits of the second preamble is twice a length in bits of the first preamble, wherein the first preamble has a 32 bit sequence with a transmission rate of 250 kilobits per second, wherein each bit in the 32 bit sequence has a two microsecond duration, wherein the MAC frame comprises an action frame, the action frame comprising a MAC header and a payload, wherein the MAC header comprises a receiver address field and the payload 2Appl. No. 16/157,149Docket No.: AA4967-US Response Dated February 23, 2022Examiner: HSU, ALPUS Reply to Office Action of November 23, 2021TC/A.U. 2465 comprises an action identifier field and an action payload, the action identifier to identify a structure of the action payload.
 	The subject matter of claims 32-37 is allowable over the prior art of record because all prior arts fail to teach or suggest a non-transitory computer-readable medium for communicating a wake-up radio (WUR) packet, providing computer-executable instructions to: decode, by a logic circuitry coupled with memory of a wake-up receiver, the WUR packet, wherein the WUR packet comprises a preamble to indicate a rate of transmission of one or more on-off keying (OOK) orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame and the MAC frame, wherein the preamble comprises a first preamble to signal a high data rate or a second preamble to signal a low data rate, the first preamble and the second preamble to have different bit counts, wherein a length in bits of the second preamble is twice a length in bits of the first preamble, wherein the first preamble has a 32 bit sequence with a transmission rate of 250 kilobits per second, wherein each bit in the 32 bit sequence has a two microsecond duration, wherein the MAC frame comprises an action frame, the action frame comprising a MAC header and a payload, wherein the MAC header comprises a receiver address field and the payload comprises an action identifier field and an action payload, the action identifier to identify a structure of the action payload, and pass the MAC frame to a MAC logic circuitry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 							/ALPUS HSU/                                                                                    Primary Examiner, Art Unit 2465